Gray, C. J.
The agreement of the defendant “ to leave all tools, implements, &c., which were received with said place,” includes, upon the reasonable construction of its terms, only those which once belonged to the plaintiff, and to which the defendant had no other title than by having received them with the place from him; not such as the plaintiff never had any property in, or which had become the defendant’s by subsequent dealings with the plaintiff. The presiding judge might properly have so ruled as matter of law. But the submission of a question of legal construction to the jury affords no ground of exception, if they decide it aright. Ricker v. Cutter, 8 Gray, 248.

Exceptions overruled.